IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROY LYNN FOREHAND,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2788

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed October 1, 2015.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Roy Lynn Forehand, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.



                                        1